It is a great honour to speak on behalf of the President of the Republic of Angola, His Excellency José Eduardo dos Santos, in the General Assembly, which seeks to address and find solutions to the multidimensional challenges facing the world.
The General Assembly is indeed a privileged forum whose aim is to find solutions to the most pressing international problems, to preserve peace, to strengthen collective security and to help renounce the use of force in international relations, while respecting the sovereignty of States, the protection and promotion of human rights and the reaffirmation of the rule of law as fundamental principles of the international system.
During the seven decades of existence of the United Nations, there have been transformations in all aspects of life, such as a radical change in the nature of conflicts, international terrorism at unspeakable levels and unprecedented climate change. Those changes naturally require joint reflection on the role and future of the United Nations. We need an Organization capable of promoting international peace and security, acting quickly and effectively in conflict situations and addressing the most pressing challenges of our time. If for no other reason, these issues should provide an incentive to accelerate reforms aimed at revitalizing the United Nations system, in particular the Security Council.
In fact, reforming the Council is not merely optional but an imperative, and failure to carry it out could hinder the ability of the United Nations to act, thereby eroding its legitimacy and credibility.
The Republic of Angola is in favour of increasing the number of both permanent and non-permanent members of the Security Council in order to make it more representative and better equipped in its ability to respond to conflicts. For this reason, we reaffirm the right of the African continent to be represented among the permanent members of Security Council, as stated in the Ezulwini Consensus. We believe that the spirit of openness to dialogue, tolerance and common sense is key to solving the problems that currently plague humankind.
In this context, the Republic of Angola, which currently holds the presidency of the International Conference on the Great Lakes Region, has been engaged, in both the United Nations Security Council and the African Union Peace and Security Council, in seeking bilateral and multilateral solutions to the problems affecting the region. In this regard, we reaffirm our determination to continue to support and promote dialogue, peace, security and stability in Central Africa and throughout the Great Lakes region of Africa.
We welcome the successful conclusion of the peace and electoral processes in the Central African Republic, which have enabled the country to start a new era. Their new era requires support from the international community in order to promote national reconstruction and consolidate the country’s institutions.
In South Sudan, the completion of the dialogue represents an important step towards the establishment of peace and the formation of a government of national unity to resolve the crisis in that country. The parties should be encouraged to honour their commitments, and the international community should maintain its support for the peace process.
With regard to Burundi, we call for the intensification of the dialogue for peace and urge respect for the legally established authority in order to overcome the impasse created by the post-electoral conflict. It is important to promote good neighbourliness and mutual security along the border separating Burundi from the adjacent countries.
In the Democratic Republic of the Congo, we encourage support for the electoral process in order to ensure peaceful and free elections, the preservation of peace and stability, the reconciliation process and the consolidation of democracy. In fact, peaceful elections in the Democratic Republic of the Congo are vital for peace, stability and development in the entire Great Lakes region of Africa. Both the United Nations and the African Union should devote special attention to the crises in Libya, Mali, the Central African Republic, the Democratic Republic of the Congo, the Sudan, South Sudan, Somalia and Burundi.
We are facing a troubled international political environment that combines the escalation of conflicts — especially in the Middle East — with threats and constant episodes of violence that the international community has not been able to adequately address. Terrorism, a phenomenon that merits relentless combat, is the most extreme form of these threats. The world seems unprepared to deal with the ability of non-State groups and individuals eager to generate terror. The conflicts in Libya, Syria and Iraq in particular call for speedy resolution owing to their grave humanitarian repercussions.
The causes of those conflicts reside in the serious violations of the fundamental rights of the people involved and in foreign intervention, which has proved disastrous in its attempts to change the regime through the artificial imposition of supposed democracy, while the forced displacement of thousands of human beings that we see today constitutes a heartbreaking reality of human degradation and an offence against human dignity that demands an immediate and comprehensive response by the international community.
We recall that the purposes and principles of the United Nations Charter must be respected by all Member States in all processes being implemented in the United Nations system. For this reason, it is worth highlighting that the process of détente between Cuba and the United States of America continues to need support from the international community. We welcome the re-establishment of diplomatic relations between the two countries, which we hope will translate to the lifting of the economic, commercial and financial blockade against Cuba.
I would like to state that the Republic of Angola is firmly committed to implementing the Goals of the 2030 Agenda for Sustainable Development by adopting appropriate measures at the national level, to be implemented over the next 15 years, for the benefit of our people and our planet and to promote prosperity, stability and peace. To this end, Angola considers it important for all Member States to take a holistic, integrated and comprehensive approach in all sectors and at all levels in order to maintain the universal and inclusive nature of the Sustainable Development Goals.
Climate change is one of the most complex and urgent issues of domestic and foreign policy that we face today because of its impact on migration, food security, natural resources, the spread of epidemics and even on social and economic instability. Thus the 2015 Paris Agreement on Climate Change is a valuable, ambitious, balanced and fair tool for action whose entry into force will encourage collective efforts to control global warming.
The Republic of Angola emits only 0.17 per cent of all greenhouse gases. However, the effects of climate change are already being felt by us in many ways, such as the deterioration and shortening of cycles of drought and heavy rainfall, which pose a risk to agriculture and to economic and social infrastructures. Such effects also increase the incidence of various endemic diseases. It is therefore our intention to ratify the Paris Agreement as soon as possible as testimony to our unequivocal commitment and contribution to achieving its objectives. For similar reasons, we are motivated to participate in the third United Nations Conference on Housing and Sustainable Urban Development, which will be held in Quito in October. The Conference represents an opportunity for us to adopt a new global urban agenda to promote strong links and synergies among urbanization, sustainable development and climate change.
The Republic of Angola is committed to three cross- cutting processes it considers of crucial importance: women and peace and security, peacekeeping operations and peacebuilding architecture. We recognize the vital role of women and the importance of their participation in all stages and levels of the peace process.
I would be remiss not to mention here that the Republic of Angola is a stable country from the perspectives of political and social conditions, and this has helped it to consolidate its unity, its national reconciliation process and its institutions. On the economic front, the challenges are greater today as a result of volatility in the prices of raw materials on the international market. But we continue to work to adjust our action plans, as well as to find pathways to economic growth and the improvement of the lives of our people.
I take this opportunity to congratulate Mr. Peter Thomson on his election to the presidency of the General Assembly at it seventy-first session and to assure him of Angola’s firm support during his tenure. I wish to congratulate Mr. Mogens Lykketoft for his excellent work during the seventieth session. Let me also express our deep appreciation to Secretary-General Ban Ki-moon for dedicating his talent and wisdom to the service of the United Nations for the past 10 years and making a tangible contribution to international peace and security and to a safer world for present and future generations.
